Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s IDS
Applicant’s IDS, filed on 8/26/2022 (hereinafter IDS), is acknowledged, and has been fully considered.


Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 7/18/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s terminal disclaimer dated 7/18/2022 is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.

Reason for Allowance
The present invention is directed to a method and device for configuring a channel state information reference signal (CSI-RS).
Each independent claim identifies the uniquely distinct features, particularly:
generating signaling carrying the configuration information of the CSI-RS by the base station; and 
transmitting the signaling by the base station, 
wherein the configuration information comprises a code division multiplexing mode between CSI-RS ports, and a CSI-RS port-numbering mode is determined according to a multiplexing length of the code division multiplexing mode between CSI-RS ports, 
wherein the CSI-RS port-numbering mode is selected from M candidate port-numbering modes, and M is a positive integer.

The closest prior art:
Geirhofer (US 20130028182 A1) discloses a method for CSI-RS resource configuration and signaling (Fig 1-20).
Gao (US 20190131008 A1) discloses Methods and Systems for CSI-RS Port Selection for CSI-Reporting (Fig 1-22).
Kim (US 20120127878 A1) discloses a method and apparatus for selecting and allocating antennas efficiently.
All the prior art discloses conventional method and device for configuring a channel state information reference signal (CSI-RS), either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473